UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7023


CHARLES ALONZO TUNSTALL,

                    Plaintiff - Appellant,

             v.

FRANK L. PERRY; BEVERLY STUBBS, R.N.; DR. ARTHUR DAVIS;
CLINTON BROCKINGTON; DR. SAMI HUSSAN; JANE WELCH; DR.
DONALD MICKLOS; LYNDA PADGETT; LITITIA OWENS; LEQUECIA
FALCON; PAULA Y. SMITH; MS. CARMEN S. HENDRICKS; DR. KEYSER;
PETER WOGLAM,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta C. Biggs, District Judge. (1:16-cv-01434-LCB-JEP)


Submitted: December 21, 2017                                Decided: December 28, 2017


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Charles Alonzo Tunstall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Charles Alonzo Tunstall appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing Tunstall’s 42 U.S.C. § 1983

(2012) complaint without prejudice. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Tunstall v.

Perry, No. 1:16-cv-01434-LCB-JEP (M.D.N.C. July 25, 2017). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2